COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Donald E. Spencer v. Joe Pagliarulo and CC Media Holdings,
                            Inc.

Appellate case number:      01-14-00376-CV

Trial court case number:    2013-67694

Trial court:                55th District Court of Harris County

Date motion filed:          October 15, 2014

Party filing motion:        Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Sherry Radack
                    Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Date: October 23, 2014